DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 11-17, 19, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/544,561 in view of Tanizawa, U.S. Publication No. 2018/0062836. The claims of the ‘561 application include all the limitations of the instant claims except the transmission of a message comprising an indication of the condition. Tanizawa discloses calculating key generation speeds such that the calculated key generation speed is utilized to determine a key update frequency ([0140]). The determine key update frequency is provided in a notification message to a predetermined destination ([0152]) that could include a client device ([0165]: communication device), which meets the limitation of transmitting a message comprising an indication of the condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘561 application to have include the claimed message transmission in order to configure a key updating procedure that ensures higher cryptographic security as suggested by Tanizawa ([0141]).
Instant Application
US 16/544,561
receiving a wrapped key and a cryptographic attribute for the wrapped key, wherein the wrapped key encodes a cryptographic key; (Claim 1)
accessing a wrapped key and a cryptographic attribute for the wrapped key, wherein the wrapped key encodes a cryptographic key; (Claim 1)
deriving, by a processing device, the cryptographic key in view of the wrapped key and the cryptographic attribute, wherein the deriving consumes computing resources for a duration of time; (Claim 1)
deriving, by a processing device, the cryptographic key in view of the wrapped key and the cryptographic attribute; (Claim 1)
Examiner notes that the claimed deriving would consume computing resources for the period of time that the deriving is performed.
using the cryptographic key to access program data; (Claim 1)
using the cryptographic key to access program data; (Claim 1)
executing, by the processing device, the program data, wherein the executed program data evaluates a condition related to the duration of time; (Claim 1)
and executing, by the processing device, the program data, wherein the executed program data evaluates a condition related to a duration of time.
and transmitting a message comprising an indication of the condition. (Claim 1)
Tanizawa ([0140] & [0152] & [0165]).


Claims 2, 10, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/544,561 in view of Tanizawa, U.S. Publication No. 2018/0062836, in view of Ramesh, U.S. Publication No. 2020/0380149. Referring to claims 2, 10, 18, the claims of the ‘561 application do not include the limitations that requires the transmission of a message comprising a message to a device that wrapped the cryptographic key material.
Tanizawa discloses calculating key generation speeds such that the calculated key generation speed is utilized to determine a key update frequency ([0140]). The determine key update frequency is provided in a notification message to a predetermined destination ([0152]) that could include a client device ([0165]: communication device), which meets the limitation of wherein transmitting the message comprising transmitting a message to a device [that generated the wrapped key], wherein the message indicates that the deriving of the cryptographic key in view of the wrapped key occurred within a predetermined minimum threshold time. Examiner notes that the claim limitations that specify what the claimed message “indicates” do not receive patentable weight because the limitations specifying what the claimed message “indicates” do not functionally utilize the contents of the claimed message. Therefore, the contents of the claimed message would represent non-functional descriptive material, which does not receive patentable weight (See MPEP 2111.04-2111.05). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘561 application to have included limitations that require the message transmission comprising a message to a device that wrapped the cryptographic key material in order to configure a key updating procedure that ensures higher cryptographic security as suggested by Tanizawa ([0141]).
The claims of the ‘561 application, as modified in view of Tanizawa above, does not specify where the master key is generated. Ramesh discloses that wrapping keys that are utilized to encrypt object keys such as file keys are generated using a key derivation function (KDF) that utilizes a class key and seeds ([0048]: wrapping keys of Ramesh would correspond with the master keys of Gray). The wrapping keys are generated in a crypto engine that part of a computing device ([0048]: cryptographic engine 460 is configured to perform key derivation function & Figure 6: cryptographic engine 460 is part of device 100), which could be a client device ([0052]: device 100 may be mobile device, desktop computer…), which meets the limitation of wherein transmitting the message comprises transmitting a message to a device that generated the wrapped key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘561 application to have included key generating using a key derivation function in the manner described in Ramesh because the key derivation function of Ramesh is described as being a suitable key derivation function for such a master key that would have been implementable by one of ordinary skill in the art with a reasonable expectation of success (Ramesh: [0050]).
Claims 1, 3-8, 11-15, 17, 19, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/695,854 in view of Tanizawa, U.S. Publication No. 2018/0062836. The claims of the ‘854 application include all the limitations of the instant claims except the transmission of a message comprising an indication of the condition. Tanizawa discloses calculating key generation speeds such that the calculated key generation speed is utilized to determine a key update frequency ([0140]). The determine key update frequency is provided in a notification message to a predetermined destination ([0152]) that could include a client device ([0165]: communication device), which meets the limitation of transmitting a message comprising an indication of the condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘561 application to have include the claimed message transmission in order to configure a key updating procedure that ensures higher cryptographic security as suggested by Tanizawa ([0141]).
Instant Application
US 16/695,854
receiving a wrapped key and a cryptographic attribute for the wrapped key, wherein the wrapped key encodes a cryptographic key; (Claim 1)
accessing a wrapped key and a cryptographic attribute for the wrapped key, wherein the wrapped key encodes a cryptographic key; (Claim 1)
deriving, by a processing device, the cryptographic key in view of the wrapped key and the cryptographic attribute, wherein the deriving consumes computing resources for a duration of time; (Claim 1)
deriving, by a processing device, the cryptographic key in view of the wrapped key and the cryptographic attribute, wherein the deriving consumes computing resources for a duration of time; (Claim 1)

using the cryptographic key to access program data; (Claim 1)
using the cryptographic key to access program data; (Claim 1)
executing, by the processing device, the program data, wherein the executed program data evaluates a condition related to the duration of time; (Claim 1)
and executing, by the processing device, the program data, wherein the executed program data evaluates a condition related to a duration of time.
and transmitting a message comprising an indication of the condition. (Claim 1)
Tanizawa ([0140] & [0152] & [0165]).


Claims 2, 10, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/695,854 in view of Tanizawa, U.S. Publication No. 2018/0062836, in view of Ramesh, U.S. Publication No. 2020/0380149. Referring to claims 2, 10, 18, the claims of the ‘854 application do not include the limitations that requires the transmission of a message comprising a message to a device that wrapped the cryptographic key material.
Tanizawa discloses calculating key generation speeds such that the calculated key generation speed is utilized to determine a key update frequency ([0140]). The determine key update frequency is provided in a notification message to a predetermined destination ([0152]) that could include a client device ([0165]: communication device), which meets the limitation of wherein transmitting the message comprising transmitting a message to a device [that generated the wrapped key], wherein the message indicates that the deriving of the cryptographic key in view of the wrapped key occurred within a predetermined minimum threshold time. Examiner notes that the claim limitations that specify what the claimed message “indicates” do not receive patentable weight because the limitations specifying what the claimed message “indicates” do not functionally utilize the contents of the claimed message. Therefore, the contents of the claimed message would represent non-functional descriptive material, which does not receive patentable weight (See MPEP 2111.04-2111.05). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘854 application to have included limitations that require the message transmission comprising a message to a device that wrapped the cryptographic key material in order to configure a key updating procedure that ensures higher cryptographic security as suggested by Tanizawa ([0141]).
The claims of the ‘854 application, as modified in view of Tanizawa above, does not specify where the master key is generated. Ramesh discloses that wrapping keys that are utilized to encrypt object keys such as file keys are generated using a key derivation function (KDF) that utilizes a class key and seeds ([0048]: wrapping keys of Ramesh would correspond with the master keys of Gray). The wrapping keys are generated in a crypto engine that part of a computing device ([0048]: cryptographic engine 460 is configured to perform key derivation function & Figure 6: cryptographic engine 460 is part of device 100), which could be a client device ([0052]: device 100 may be mobile device, desktop computer…), which meets the limitation of wherein transmitting the message comprises transmitting a message to a device that generated the wrapped key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘854 application to have included key generating using a key derivation function in the manner described in Ramesh because the key derivation function of Ramesh is described as being a suitable key derivation function for such a master key that would have been implementable by one of ordinary skill in the art with a reasonable expectation of success (Ramesh: [0050]).
Claims 9, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/695,854 in view of Tanizawa, U.S. Publication No. 2018/0062836, in view of Gray, U.S. Publication No. 2018/0270060. The claims of the ‘854 application do not include limitations that require encryption/decryption of program data using the cryptographic key.
Gray discloses that the object encryption key is utilized to decrypt an encrypted data object to reproduce object content ([0058]) such as applications ([0006]), which meets the limitation of wherein the program data is encrypted and wherein using the cryptographic key to access the program data comprises decrypting the program data in view of the cryptographic key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘854 to have include limitations that require the encryption/decryption of program data using the cryptographic key in order to provide cryptographic protection to program data as suggested by Gray ([0058]).
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/695,869. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the ‘869 application include all the limitations of the instant claims.
Instant Application
US 16/695,869
receiving a wrapped key and a cryptographic attribute for the wrapped key, wherein the wrapped key encodes a cryptographic key; (Claim 1)
Accessing instructions, a wrapped key, and a cryptographic attribute for the wrapped key from an encrypted memory region, wherein the wrapped key encodes a cryptographic key; (Claim 1)
deriving, by a processing device, the cryptographic key in view of the wrapped key and the cryptographic attribute, wherein the deriving consumes computing resources for a duration of time; (Claim 1)
executing, by a processing device, the instructions to derive the cryptographic key in view of the wrapped key and the cryptographic attribute, wherein the deriving consumes computing resources for a duration of time; (Claim 1)

using the cryptographic key to access program data; (Claim 1)
using the cryptographic key to access program data; (Claim 1)
executing, by the processing device, the program data, wherein the executed program data evaluates a condition related to the duration of time; (Claim 1)
executing, by the processing device, the program data, wherein the executed program data evaluates a condition related to a duration of time.
and transmitting a message comprising an indication of the condition. (Claim 1)
and transmitting a message comprising an indication of the evaluated condition. (Claim 1)


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray, U.S. Publication No. 2018/0270060, in view of Tanizawa, U.S. Publication No. 2018/0062836. Referring to claims 1, 9, 17, Gray discloses a storage security system wherein a processing unit attempting to access an encrypted object obtains a master key ([0057]: master key reads on the claimed wrapped key/wrapped key material) and a key derivation function (KDF) ([0053]: kdf reads on the claimed cryptographic attribute), which meets the limitation of receiving a wrapped key/wrapped key material and a cryptographic attribute for the wrapped key/wrapped key material. The master key is utilized in KDF to derive an object encryption key ([0053]: key derivation would require consumption of computing resources and such a derivation would involve computations over some period of time), which meets the limitation of wherein the wrapped key/wrapped key material encodes a cryptographic key/cryptographic key material, deriving, by a processing device, the cryptographic key/cryptographic key material in view of the wrapped key/wrapped key material and the cryptographic attribute, wherein the deriving consumes computing resources for a duration of time. The object encryption key is utilized to decrypt an encrypted data object to reproduce object content ([0058]) .
Gray does not disclose that a check is run on the amount of time it takes to derive the object encryption key using the KDF. Tanizawa discloses calculating key generation speeds such that the calculated key generation speed is utilized to determine a key update frequency ([0140]), which meets the limitation of executing, by the processing device, the program data, wherein the executed program data evaluates a condition related to the duration of time. The determine key update frequency is provided in a notification message ([0152]), which meets the limitation of transmitting a message comprising an indication of the condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the key derivation of Gray to have been timed in order to configure a key updating procedure that ensures higher cryptographic security as suggested by Tanizawa ([0141]).
Referring to claims 4, 12, 20, Gray discloses that each data object in the system could be encrypted with its’ own specific object encryption key ([0051]-[0052]) such that these specific object encryption keys are each encrypted using the master key ([0053]), which meets the limitation of wherein deriving the cryptographic key comprises generating a plurality of candidate cryptographic keys for unwrapping the wrapped key in view of the cryptographic attribute. Examiner notes that the limitation “for unwrapping the wrapped key/’wrapped key material…” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Referring to claims 5, 13, Gray discloses that the object encryption key is utilized to decrypt an encrypted data object to reproduce object content ([0058]) such as applications ([0006]), which meets the limitation of wherein the program data comprises executable data of at least one of a computer program.
Referring to claims 6, 14, Gray discloses that the master key and the encrypted data object can both be stored in DNS memory ([0058]: storage in the same memory can be considered to be packaged together since both the master key and the encrypted data object would be part of the same data storage structure), which meets the limitation of wherein the wrapped key and an encrypted version of the program data are packaged together.
Referring to claims 7, 15, Gray does not disclose that a check is run on the amount of time it takes to derive the object encryption key using the KDF. Tanizawa discloses calculating key generation speeds such that the calculated key generation speed is utilized to determine a key update frequency ([0140]). The determine key update frequency is provided in a notification message when the interval is equal to or larger than a designated interval ([0152]: equal to or larger satisfies a minimum and frequency information is based on generation speed [0150]), which meets the limitation of wherein the duration of time for deriving the cryptographic key satisfies a predetermined minimum threshold value and corresponds to a speed of the computing resources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the key derivation of Gray to have been timed in order to configure a key updating procedure that ensures higher cryptographic security as suggested by Tanizawa ([0141]).
Referring to claims 8, 16, Gray discloses that the object encryption key is utilized to decrypt an encrypted data object to reproduce object content ([0058]) such as applications ([0006]), which meets the limitation of wherein the program data is encrypted and wherein using the cryptographic key to access the program data comprises decrypting the program data in view of the cryptographic key.
Referring to claim 18, Gray discloses that the DS processing unit performs the encryption of the object encryption key using the master key ([0051] & [0053]) and the DS processing unit can be a client device ([0023]), which meets the limitation [wherein transmitting the message comprises transmitting a message to] a device that wrapped the cryptographic key material. 
Gray does not disclose that a check is run on the amount of time it takes to derive the object encryption key using the KDF. Tanizawa discloses calculating key generation speeds such that the calculated key generation speed is utilized to determine a key update frequency ([0140]). The determine key update frequency is provided in a notification message to a predetermined destination ([0152]) that could include a client device ([0165]: communication device would correspond to the client device of Gray), which meets the limitation of wherein transmitting the message comprising transmitting a message to a device that wrapped the cryptographic key material, wherein the message indicates that the deriving of the cryptographic key material in view of the wrapped key material occurred within a predetermined minimum threshold time. Examiner notes that the claim limitations that specify what the claimed message “indicates” do not receive patentable weight because the limitations specifying what the claimed message “indicates” do not functionally utilize the contents of the claimed message. Therefore, the contents of the claimed message would represent non-functional descriptive material, which does not receive patentable weight (See MPEP 2111.04-2111.05). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the key derivation of Gray to have been timed, in the manner described in Tanizawa, in order to configure a key updating procedure that ensures higher cryptographic security as suggested by Tanizawa ([0141]).
Referring to claim 19, Gray discloses that the derivation of the object encryption key is performed using a key derivation function (KDF) that takes the master key to derive the object encryption key ([0053]: object encryption key reads on the claimed cryptographic key material, KDF reads on the claimed cryptographic attribute, master key reads on the claimed “a cryptographic key”), which meets the limitation of wherein the cryptographic attribute comprises a cryptographic attribute of a cryptographic key used to wrap the cryptographic key material, wherein the cryptographic attribute comprises a key derivation function.
Claims 2, 3, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gray, U.S. Publication No. 2018/0270060, in view of Tanizawa, U.S. Publication No. 2018/0062836, and further in view of Ramesh, U.S. Publication No. 2020/0380149. Referring to claims 2, 10, Gray does not disclose that a check is run on the amount of time it takes to derive the object encryption key using the KDF. Tanizawa discloses calculating key generation speeds such that the calculated key generation speed is utilized to determine a key update frequency ([0140]). The determine key update frequency is provided in a notification message to a predetermined destination ([0152]) that could include a client device ([0165]: communication device), which meets the limitation of wherein transmitting the message comprising transmitting a message to a device [that generated the wrapped key], wherein the message indicates that the deriving of the cryptographic key in view of the wrapped key occurred within a predetermined minimum threshold time. Examiner notes that the claim limitations that specify what the claimed message “indicates” do not receive patentable weight because the limitations specifying what the claimed message “indicates” do not functionally utilize the contents of the claimed message. Therefore, the contents of the claimed message would represent non-functional descriptive material, which does not receive patentable weight (See MPEP 2111.04-2111.05). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the key derivation of Gray to have been timed in order to configure a key updating procedure that ensures higher cryptographic security as suggested by Tanizawa ([0141]).
Gray, as modified in view of Tanizawa above, does not specify where the master key is generated. Ramesh discloses that wrapping keys that are utilized to encrypt object keys such as file keys are generated using a key derivation function (KDF) that utilizes a class key and seeds ([0048]: wrapping keys of Ramesh would correspond with the master keys of Gray). The wrapping keys are generated in a crypto engine that part of a computing device ([0048]: cryptographic engine 460 is configured to perform key derivation function & Figure 6: cryptographic engine 460 is part of device 100), which could be a client device ([0052]: device 100 may be mobile device, desktop computer…), which meets the limitation of wherein transmitting the message comprises transmitting a message to a device that generated the wrapped key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the master key of Gray to have been generated using a key derivation function in the manner described in Ramesh because the key derivation function of Ramesh is described as being a suitable key derivation function for such a master key that would have been implementable by one of ordinary skill in the art with a reasonable expectation of success (Ramesh: [0050]).
Referring to claims 3, 11, Gray discloses that the derivation of the object encryption key utilizes a key derivation function (KDF) ([0053]: kdf reads on the claimed cryptographic attribute), which meets the limitation of wherein the cryptographic attribute comprises a cryptographic attribute [of a cryptographic key used to generate the wrapped key], wherein the cryptographic attribute comprises a key derivation function. 
Gray does not disclose that the KDF was utilized to generate the master key. Ramesh discloses that wrapping keys that are utilized to encrypt object keys such as file keys are generated using a key derivation function (KDF) that utilizes a class key and seeds ([0048]: class key would read on claimed “a cryptographic key”), which meets the limitation of the cryptographic attribute comprises a cryptographic attribute of a cryptographic key used to generate the wrapped key, wherein the cryptographic attribute comprises a key derivation function. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the master key of Gray to have been generated using a key derivation function in the manner described in Ramesh because the key derivation function of Ramesh is described as being a suitable key derivation function for such a master key that would have been implementable by one of ordinary skill in the art with a reasonable expectation of success (Ramesh: [0050]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wack, U.S. Publication No. 2018/0268386, discloses a distributed ledger for distributing information utilizing split key values.
Bar-El, U.S. Patent No. 10,454,674, discloses authenticated encryption of messages utilizing cryptographic keys generated from other keys.
Kounavis, U.S. Publication No. 2020/0145199, discloses cryptographic key management utilizes wrapping keys to encrypt/decrypt encryption keys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437